ICJ_116_ArmedActivities_COD_UGA_2000-07-01_ORD_01_NA_01_EN.txt. 131

DECLARATION OF JUDGE ODA

1. I voted in favour of the Court’s Order only because I could not but
agree that, in order to restore peace in the region, the measures indicated
by the Court in this Order should be taken by the Parties — measures on
which few would ever disagree.

2. I believe, however, that the Court is no? in a position at this time to
grant provisional measures for the reason that the present case, brought
unilaterally by the Democratic Republic of the Congo against Uganda on
23 June 1999, is — and has from the outset been — inadmissible.

*

3. The Applicant claims that the disputes are related to “acts of armed
aggression perpetrated by Uganda on the territory of the Democratic
Republic of the Congo”. Various relevant resolutions adopted by the
Security Council in the past few years appear to indicate that the “armed
aggression” might be the result of political turmoil in the Democratic
Republic of the Congo, caused by fighting between rival factions and
government forces and involvement in that internal friction by the armed
forces of foreign countries, including Uganda.

4. The mere allegation by the Applicant that there has been “armed
aggression” perpetrated by the Respondent in its territory does not mean
that legal disputes exist between these Parties concerning (1) the alleged
breach of the Applicant’s rights by the Respondent or the alleged failure
of the Respondent to observe its international legal obligations to the
Applicant, and (ii) the denial by the Respondent of the Applicant’s alle-
gations.

The Applicant in this case did not, in its Application, show us that
both Parties had attempted to identify the /ega/ disputes existing between
them and to resolve those disputes by negotiation. Without such a
mutual effort by the Parties, a mere allegation of armed aggression can-
not be deemed suitable for judicial settlement by the Court.

The issues arising from unstable conditions in a disintegrating State
cannot constitute legal disputes before this Court, whose main function is
to deal with the rights and obligations of States. Unilateral referral to the
Court of acts of armed aggression in which a State is directly involved
does not fall within the purview of Article 36, paragraph 2, of the Court’s
Statute.

5. I do not need to point out that the United Nations Charter provides
for the settlement, through the Security Council, of disputes raising issues
of armed aggression and threats to international peace, of the type seen

24
132 ARMED ACTIVITIES (DECL. ODA)

in the present case. In fact, the Security Council, as well as the Secretary-
General acting on its instructions, has made every effort over the past
several years to ease the situation and restore peace in the region.

*

6. I contend that the Application in the present case is inadmissible.
I am aware that the issue of admissibility may well be dealt with at the
merits stage of the case. I believe, however, that the present case lacks,
even prima facie, the element of admissibility. The jurisprudence of the
Court shows that judgments rendered by the Court and provisional
measures indicated by it in advance of the merits phase have not neces-
sarily been complied with by the respondent States or by the parties.

If the Court agrees to be seised of the application or request for the
indication of provisional measures of one State in such circumstances,
then the repeated disregard of the judgments or orders of the Court by
the parties will inevitably impair the dignity of the Court and raise doubt
as to the judicial role to be played by the Court in the international com-
munity.

7. It is a principle that the Court’s jurisdiction is founded on the con-
sent of the States parties to the dispute and that declarations under the
optional clause accepting the Court’s compulsory Jurisdiction may be
made only if they arise from the bona fide will of the State. One can
hardly believe that the present case stems from any /egal dispute between
two parties appearing willingly and in good faith before the Court.

If the Court admits applications or grants requests for provisional
measures on the condition that an application is admissible, I am afraid
that States that have accepted the compulsory jurisdiction of the Court
under Article 36, paragraph 2, of the Court’s Statute will be inclined to
withdraw their declarations, and fewer States will accede to the compro-
missory clauses of multilateral treaties.

*

8. Furthermore, in the present case, I note that a State appearing
before the Court is not represented by a person holding high office in the
Government acting as Agent, but by a private lawyer from another,
highly developed, country. This has rarely been the case in the history of
the Court and reinforces my feeling that a question arises as to whether
the case is brought to the Court in the interest of the State involved or
for some other reason. I would like to repeat here a passage from an
article I published a few months ago:

“I personally wonder, in the light of the increasing number of uni-
lateral applications, whether the offhand or casual unilateral referral
of cases by some States (which would simply appear to be insti-

25
133

26

ARMED ACTIVITIES (DECL. ODA)

gated by ambitious private lawyers in certain developed countries),
without the Government of the State concerned first exhausting dip-
lomatic channels, is really consistent with the purpose of the Inter-
national Court of Justice as the principal judicial organ of the
United Nations. I see what may be termed an abuse of the right to
institute proceedings before the Court. Past experience appears to
indicate that irregular procedures of this nature will not produce any
meaningful results in the judiciary.” (S. Oda, “The Compulsory
Jurisdiction of the International Court of Justice: A Myth? — A
Statistical Analysis of Contentious Cases”, The International and
Comparative Law Quarterly, Vol. 49 (2000), p. 265.)

(Signed) Shigeru Opa.
